Citation Nr: 1420759	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-00 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected rheumatoid arthritis.

2.  Entitlement to an effective date earlier than July 31, 2009, for the assignment of an initial disability rating of 10 percent for service-connected thoracic strain (previously evaluated together with rheumatoid arthritis).

3.  Entitlement to service connection for bilateral reduction mammoplasties with scars.

4.  Entitlement to service connection for heart palpitations/chest pain.

5.  Entitlement to service connection for a yeast infection.

6.  Entitlement to service connection for diverticulitis.

7.  Entitlement to service connection for colon polyps.

8.  Entitlement to service connection for blood in urine.

9.  Entitlement to service connection for diabetes mellitus, type II.

10.  Entitlement to service connection for Graves' disease.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to August 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and October 2009 rating decisions issued by the RO.  

A review of the Veteran's Virtual VA electronic claims file revealed nothing further pertinent to the present appeal.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  As of this writing, this issue has not been raised by the record and will not be addressed in this decision.

The issues of entitlement to service connection for a yeast infection, diverticulitis, colon polyps, blood in urine, diabetes mellitus type II, and Graves' disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period of appeal, the Veteran's rheumatoid arthritis has been manifested by pain in almost every major skeletal joint, but no loss of motion, painful motion, incapacitating exacerbations, or indication of other combined symptoms that are productive of impaired health.

2.  On July 31, 2009, the Veteran was shown to have a factually ascertainable increase in the severity of her thoracic spine disability, previously evaluated as part of her service-connected rheumatoid arthritis, and it is not factually ascertainable that an increase in disability occurred at any time prior to that during the pertinent appeal period.

3.  The medical evidence of record shows that the Veteran has currently diagnosed scars from a mammoplasty performed during military service. 

4.  A presently existing disability manifested by heart palpations/chest pain is not demonstrated by the medical evidence of record.


CONCLUSIONS OF LAW

1.  Throughout the period of appeal, the criteria for an evaluation in excess of 20 percent for service-connected rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code (DC) 5002 (2013).

2.  The criteria for an effective date earlier than July 31, 2009, for the grant of a 10 percent disability rating for thoracic strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400(o), 4.130, Diagnostic Code (DC) 5237 (2013).

3.  The criteria for establishing entitlement to service connection for bilateral reduction mammoplasties with scars are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

4.  The criteria for establishing entitlement to service connection for heart palpations/chest pain are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

The Board notes that, in regard to the claims for service connection for bilateral reduction mammoplasties with scars and heart palpitations/chest pain, the Veteran received complete VCAA-compliant notice, to include the disability-rating and effective-date elements of a service connection claim in letters dated in September 2008 and July 2009.  The Veteran has not shown any prejudice in regard to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned," as in the case of the Veteran's claims for an increased evaluation for rheumatoid arthritis and, by initial inclusion, thoracic strain, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the initial evaluation for the Veteran's rheumatoid arthritis and, by initial inclusion, thoracic strain, VA's duty to notify has been satisfied. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records have been obtained.  VA provided the Veteran with adequate medical examinations in September 2008, October 2008, July 2009, and August 2009.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examination relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disabilities, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Moreover, there is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

Where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased-initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected rheumatoid arthritis is rated as 20 percent disabling  in accordance with the General Rating Formula for the Musculoskeletal system.  38 C.F.R. § 4.71a, DC 5002.  A 20 percent evaluation is warranted for one or two exacerbations a year in a well-established diagnosis.  Id.  A 40 percent evaluation is warranted for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  Id.  A 60 percent evaluation is warranted for less than criteria for 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  Id.  A 100 percent evaluation is warranted for constitutional manifestations associated with active joint involvement, totally incapacitating.  Id.

For residuals such as limitation of motion or ankylosis, favorable or unfavorable, rate under the appropriate diagnostic codes for the specific joints involved.  Id.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Earlier Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a claim for a higher disability rating (i.e., increased compensation), unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).

Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case:

      (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 
      (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or, 
      (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

In summary, determining the appropriate effective date for an increased rating under the effective date statutes and regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000). 

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Background

Rheumatoid Arthritis/Thoracic Strain

The Veteran contends that her rheumatoid arthritis is worse than reflected by her 20 percent evaluation.

A review of the Veteran's service treatment records reveals that she has been diagnosed and treated for rheumatoid arthritis.  In April 2006, the Veteran was seen by a rheumatologist after sustaining years of complaints of joint pain.  In May 2006, blood work showed a positive rheumatoid factor.  In June 2007, the Veteran was diagnosed with inflammatory arthritis, secondary to rheumatoid arthritis.  The Veteran's joint pain was noted as being stable with medication, although the Veteran complained of continuing stiffness in the hands and wrists. 

A VA examination was provided in October 2008.  At the examination, the Veteran complained of a history of rheumatoid arthritis that has affected almost every skeletal joint in her body.  The only joints that have not been affected were the phalanges of both feet.  The Veteran also noted that there has been extensive involvement of the neck, thoracic, and lumbar spine, including the sacroiliac joints.  Current symptoms involved stiffness, swelling, redness, and pain located above anatomic regions.  The pain, which is aching and occasionally sharp, occurs intermittently and affects different joints at different times.  The pain is of a severity of seven on a scale of one to ten and is elicited with physical activity and relieved with rest or medication.  It was noted that the Veteran was still able to function despite the pain, but she did mention losing service time and the ability to perform physical training while in the military due to this condition.  The was no physician recommended incapacitation, other types of treatment, history of surgery, or functional impairment or prosthesis found.  Range of motion testing was performed on all major joints, revealing all with normal ranges without pain and no additional loss of motion or pain with repetition.  The Veteran was diagnosed with rheumatoid arthritis of the shoulders, hips, ankles, knees, wrists, hands, thoracolumbar spine, and cervical spine, based on use of prescription medication and history.

The Veteran was provided with an additional VA examination in July 2009.  At the examination, the Veteran made no complaints regarding the hips or ankles.  Posture and gait were found to be within normal limits.  Examinations of feet and toes were found to be within normal limits.  Examination of the cervical spine was found to be within normal limits and range of motion testing showed no loss of motion or pain and no additional loss of motion or pain upon repetition.  Examination of the thoracolumbar spine revealed tenderness at the lumbosacral junction and sacroiliac joints with positive Patrick's and Gaenslen's signs.  Spinal contour was preserved, though there was tenderness.  Range of motion testing revealed no loss of motion, but pain upon all iterations.  There was no additional loss of motion or pain upon repetition.  The examiner found that the Veteran had back and neck pain that were separate issues, more likely than not a cervical strain and sacroiliac chronic sprain in the back.  The effect on the Veteran's usual occupation was noted as pain with lifting and bending.  The effect on the Veteran's daily activity was pain with lifting and bending.

Bilateral Reduction Mammoplasties With Scars

The Veteran contends that the residual scars from her in-service mammoplasties should be service-connected.  In this regard, the Veteran has stated that she still suffers pain, tenderness, and raised skin on the areas of the scars.

Service treatment records show that the Veteran was seen in August 2003 requesting a breast reduction for treatment of her back pain and bursitis.  She was then referred to plastics.  On October 2006, the Veteran was again recommended for bilateral breast reductions due to macromastia with rheumatoid arthritis.  A mammoplasty was performed on January 2007.  On March 2007, the Veteran was noted as being about seven weeks status post breast reduction surgery with complaints of residual fatigue.

The Veteran was provided a VA examination in October 2008.  At the examination, the examiner noted that the Veteran had a mammoplasty performed and had residual scars.   There were two scars on the bilateral breasts, both measuring 21 centimeters by .1 centimeter in the low quadrants.  There were also 6 centimeter scars bilaterally around the areolas of each breast.  There was no objective evidence of tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid formation, pigmentary changes, or abnormal texture.  The Veteran was diagnosed with bilateral reduction mammoplasties with scars.  

Heart Palpations/Chest Pains

The Veteran contends that she currently suffers from heart palpations that had their onset in military service.  To this effect, the Veteran claims that she suffers from symptoms such as her heart racing fast and feeling like it is going up into her throat.  She stated that she currently experiences these symptoms when exposed to stressful situations.

A review of service treatment records shows that the Veteran was seen on May 2006 with complaints of chest pain.  The diagnosis was atypical chest pain.  The cardiac stress test was noted to be normal.  On May 2007, the Veteran was diagnosed with palpitations and she was advised to avoid caffeine.  On June 2007, the Veteran was seen by a cardiologist and diagnosed with mitral valve prolapse.  She was administered a holter monitor, which revealed normal findings with no signs of arrhythmia.

The Veteran was provided with a VA examination on October 2008.  At the examination, the Veteran noted chest pain and heart palpitations associated with episodes of gestational diabetes.  Current symptoms and functional impairment were denied.  The examiner provided a heart examination and noted a regular rhythm rate without murmurs, clicks, gallops, or rubs.  There was no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  Chest x-ray and electrocardiogram were found to be normal.  The examiner opined that there was no pathology with which to render a diagnosis. 

Analysis

Rheumatoid Arthritis

The Board finds that the Veteran is not entitled to an initial evaluation in excess of 20 percent.  The Veteran's service treatment records and VA examinations did not show that the Veteran's condition consisted of symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  Rather, the treatment records and VA examinations reflected that the Veteran had no incapacitating exacerbations and that the predominant effects of her condition consisted of pain, swelling, redness, and discomfort, but no major health impairments.  All of her major joints affected by the rheumatoid arthritis, with the exclusion of the thoracic spine that was given a separate evaluation, did not show loss of motion or even painful motion.  The only functional limitations on both VA examinations noted pain.

All of this evidence persuasively suggests that, during the appeals period, the Veteran's service-connected rheumatoid arthritis was manifested by a condition that only resulted in pain, swelling, and redness, but no significant functional impacts or other impairment to health.  Because the Veteran's condition has not shown an evidence of a condition that results in a definite impairment in health shown by objective evidence or more than 3 incapacitating exacerbations in a year, only a 20 percent evaluation is warranted.

Consideration also has been given as to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the Board finds that the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected rheumatoid arthritis.  The record evidence shows that those manifestations (a condition consisting of symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year) are not present during the applicable time period.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's service-connected rheumatoid arthritis.  There have also not been any reports of hospitalization or excessive absence from work due to this condition.  Therefore, the Veteran's current rating appropriately contemplates the scope of her symptoms and referral for extraschedular consideration is not warranted.

The evidence of record does not warrant a rating in excess of that assigned for the Veteran's rheumatoid arthritis at any time during the appeal period.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013).  See also Fenderson v. West, 12 Vet. App. at 119.

Thoracic Strain

In pertinent part, a RO rating decision in October 2009 awarded service connection for thoracic strain and assigned an initial 10 percent evaluation effective July 31, 2009.  The Veteran was notified of this decision and her appellate rights by letter dated October 19, 2009.  The Veteran filed a notice of disagreement in June 2010, requesting that the effective date of the decision be treated as her original August 2008 claim. 

The evaluation for thoracic strain was originally included in the Veteran's evaluation of rheumatoid arthritis, as, at the time of the June 2009 initial rating decision, the Veteran's condition did not present symptoms of a compensable loss of motion as contemplated by the Schedule.  38 C.F.R. § 4.71a, DC 5002.  As such, when the RO re-evaluated the Veteran's spine in a July 2009 VA examination and used that as a basis to grant a separate evaluation for thoracic strain, the grant of service connection was constructively a grant of an increase for the Veteran's already established service-connected rheumatoid arthritis.  Therefore, the question on appeal is whether it is factually ascertainable from any of the evidence of record that the Veteran's disability underwent an increase in disability in the one year period prior to July 31, 2009.   See 38 C.F.R. § 3.400(o)(2).

The Veteran first asserts that her award of increased benefits should extend to the original effective date of service connection for the rheumatoid arthritis.  However, the original effective date of service connection for the rheumatoid arthritis is September 1, 2007, the first day after the Veteran left military service, as she filed her claim in August 2008, within one year.  Although the Veteran did file a notice of disagreement with regard to the initial evaluation she received for her service-connected rheumatoid arthritis, of which the thoracic strain was a part, it was for the rating percentage and not the issue of the effective date.  As the Veteran did not submit any such notice of disagreement or evidence showing that she warranted an earlier effective date within a year of being notified of that decision, as she was on June 9, 2009, such decision became final with regard to the issue of effective date.  Therefore, the Board finds that an effective date prior to September 1, 2007 would not be possible due to the finality of the first decision with regard to that issue.

The Veteran has not raised any claim of clear and unmistakable error (CUE) such as to challenge the finality of this or any prior determination.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (a final decision may only be challenged on the basis of a CUE motion raised before VA in the first instance).  As such, her notice of disagreement with regard to the effective date of her increase relates to the October 2009 rating decision.  Because the Veteran did not file a claim for increase per se, as the RO on its own accord ordered a VA examination on July 31, 2009 to determine if an increase was warranted, such examination would be the first indication of a constructive claim for increase.  

Having established the date of claim, the next step in the analysis would be to determine whether, sometime between July 31, 2008 (one year prior to the date of the Veteran's increased rating claim), and July 31, 2009, an increase in the Veteran's rheumatoid arthritis, by way of her thoracic strain, became factually ascertainable.   

The Rating Schedule states that, for residuals such as limitation of motion or ankylosis, favorable or unfavorable, rate under the appropriate diagnostic codes for the specific joints involved.  38 C.F.R. § 4.71a, DC 5002.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

In applying the above law to the facts of the case, the Board does not find that the Veteran is entitled to an effective date earlier than July 31, 2009 for her service-connected thoracic strain.  The Board does not find credible lay and/or medical evidence that the increased severity of the Veteran's symptoms occurred between the time periods from July 31, 2008 to July 31, 2009.

At the outset, the Board notes that the Veteran argues that the current severity of her thoracic strain symptoms have been present since September 1, 2007 when she left military service.  However, even accepting the lay assertions as literally true that the date entitlement arose was more than one year prior to the filing of the increased rating claim, the later date would still be the date of claim for increase, which would be July 31, 2009.  Harper, 10 Vet. App. at 126-27.

Here, the Veteran constructively filed a claim for an increased rating for rheumatoid arthritis on July 31, 2009, and it is not factually ascertainable that an increase in disability occurred within one year from the date of claim.  The medical evidence of record does not show a compensable loss of motion, but rather shows evidence of painful motion only on July 31, 2009.  There are no relevant treatment records between July 31, 2008 to July 31, 2009 which may assist in a factual determination that an increased severity occurred.  

However, as indicated above, the Veteran may not now vitiate the finality of the October 2009 rating decision seeking increased compensation dating prior to a final, unappealed claim.  Rudd, 20 Vet. App. at 299-300.  Additionally, assuming that her symptoms have been present since September 1, 2007, an earlier effective date under 38 C.F.R. § 3.400(o)(2) must be denied as an increased severity did not occur within the one year period prior to the filing of the increased rating claim on July 31, 2009.  Harper, 10 Vet. App. at 126-27.

Accordingly, from July 31, 2008 to July 31, 2009, the evidence of record does not establish a factually ascertainable increase in the Veteran's service-connected thoracic strain to warrant an effective date earlier than July 31, 2009, for the assignment of a 10 percent disability rating.  Thus, the Veteran's effective date for a 10 percent rating cannot be earlier than the currently assigned date of July 31, 2009.  Accordingly, an effective date earlier than July 31, 2009, for the award of a 10 percent rating for the service-connected thoracic strain is not warranted.

Bilateral Reduction Mammoplasties With Scars

When resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for bilateral reduction mammoplasties with scars is warranted.  First, there is a current disability because the October 2008 VA examination shows that the Veteran is currently diagnosed with bilateral reduction mammoplasties with scars.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  Second, there is an in-service incurrence because the Veteran's service treatment records show that she received a bilateral reduction mammoplasty in military service in January 2007.  Id.   
Third, a nexus has been show to exist between the scars and the in-service mammoplasty as the October 2008 VA examiner confirmed that such scars were the result of that procedure.  Id.

As such, based on the analysis above, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for bilateral reduction mammoplasties with scars is warranted.  See 38 U.S.C.A. § 5107(b).  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert, supra.

Heart Palpations/Chest Pains

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for heart palpations/chest pain, so the appeal must be denied.  

The Board finds that the Veteran's claim does not meet the requirements for service connection.  The medical evidence of record does not show that the Veteran has a current diagnosis of a heart condition.  The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Although the Veteran was diagnosed with heart palpations and mitral valve prolapse prior to the filing of her claim in August 2008, there is no indication in the medical evidence of record that the Veteran has been subsequently diagnosed with any condition affecting the heart at the time of such filing or anytime thereafter.   

Although the Veteran has made statements regarding having heart palpitations and chest pain, the record does not show that she possesses the requisite expertise to make or confirm a diagnosis based upon complaints of such symptoms, as heart conditions are complex disabilities that would require medical training to assess.   Although she is competent to relate symptoms she experiences, she is not competent to provide evidence of current diagnoses for a heart condition.  See Layno, 6 Vet. App. at 469; Jandreau, 492 F.3d at 1372.  

Although the Board notes that the Veteran has stated that she continues to experience heart palpations and chest pain, symptoms alone are not a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. 282, 285 (1999), vacated in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in itself constitute a disability for which service connection may be granted").  The Court explained its holding in that case in terms of the statutory and regulatory requirements that service connection is awarded for disability resulting from disease contracted or injury incurred in service.  Id.  Thus, whether the symptom is pain or the symptom is palpations does not matter; rather what is important is that the symptom is not linked to any disease or injury.  Here, that result is clear from the examiner's statement that there is insufficient clinical evidence of a pathology affecting the heart, despite the Veteran's complaints of symptoms.  Therefore, there is no currently diagnosed disability.

Accordingly, the Board finds that, without a current disability, the further inquiry with regard to heart palpations/chest pain is rendered moot and, therefore, no further discussion of these conditions shall ensue.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a diagnosed heart condition manifested by heart palpations and chest pains that was incurred in or otherwise the result of her active service.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361   (Fed. Cir. 2001).   Consequently, the benefit sought on appeal must be denied.




ORDER

Entitlement to an initial disability rating in excess of 20 percent for service-connected rheumatoid arthritis is denied.

Entitlement to an effective date earlier than July 31, 2009, for the assignment of an initial disability rating of 10 percent for service-connected thoracic strain (previously evaluated together with rheumatoid arthritis) is denied.

Entitlement to service connection for bilateral reduction mammoplasties with scars is granted.

Entitlement to service connection for heart palpitations/chest pain is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to thoroughly and fairly adjudicate the Veteran's claims.  In particular, remand is required to attempt to obtain outstanding medical treatment records relating to the conditions of a yeast infection, diverticulitis, colon polyps, blood in urine, diabetes mellitus type II, and Graves' disease, of which the Veteran has indicated she is in possession.

With respect to the duty to assist the Veteran in obtaining medical evidence, the Board notes that the Veteran has reported that she was treated for a yeast infection, diverticulitis, colon polyps, blood in urine, diabetes mellitus type II, and Graves' disease by her private treatment provider, in some cases through Tricare.  In her June 2010 notice of disagreement, she has indicated that laboratory reports as well as prescriptions for medication have been administered.  In particular, the Veteran indicated that she has lab work from her private physician for yeast infections requiring medication.  For the condition of diabetes mellitus type II, the Veteran indicated that every Tricare Prime network doctor that she has seen has diagnosed her with diabetes and she has been on Glucophage since 2002.  For the conditions of diverticulitis and colon polyps, she indicated that her Primary Care Manager has monitored her problems.  For the condition of blood in the urine, the Veteran indicated that laboratory reports since her retirement from the military have shown this condition.  For the condition of Graves' disease, she indicated that she is seeing an endocrinologist.   It does not appear from the available evidence that any efforts have been made to obtain the records of treatment in those instances.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

Additionally, as this case must be remanded for the above reasons, any recent treatment records should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for a yeast infection, diverticulitis, colon polyps, blood in urine, diabetes mellitus type II, and Graves' disease.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims file. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, an SSOC must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


